COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


EDWARD L. JENKINS
                                             MEMORANDUM OPINION*
v.   Record No. 1052-00-1                         PER CURIAM
                                                AUGUST 8, 2000
PENINSULA ROOFING COMPANY, INC.,
 AETNA COMMERCIAL INSURANCE COMPANY
 AND VALLEY FORGE INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Byron A. Adams, on brief), for appellant.

             (Roya Palmer Ewing; Law Offices of Roya
             Palmer Ewing, on brief), for appellees
             Peninsula Roofing Company, Inc. and Valley
             Forge Insurance Company.

             No brief for Aetna Commercial Insurance
             Company.


     Edward L. Jenkins (claimant) contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that he sustained a new injury by accident arising out of and in

the course of his employment on July 1, 1998.       Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "In

order to carry [the] burden of proving an 'injury by accident,'

a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989) (citations omitted).    "[A]ggravation of an old injury

or a pre-existing condition is not, per se, tantamount to a 'new

injury.'   To be a 'new injury' the incident giving rise to the

aggravation must, in itself, satisfy each of the requirements

for an 'injury by accident arising out of . . . the

employment.'"     First Fed. Sav. & Loan Ass'n v. Gryder, 9 Va.

App. 60, 63, 383 S.E.2d 755, 757-58 (1989).    Unless we can say

as a matter of law that claimant’s evidence sustained his burden

of proof, the commission's findings are binding and conclusive

upon us.     See Tomko v. Michael's Plastering. Co., 210 Va. 697,

699, 173 S.E.2d 833, 835 (1970).

     In ruling that claimant failed to prove that he sustained a

new injury by accident on July 1, 1998, the commission made the

following findings:

             [Claimant] testified that on July 1, 1998,
             he experienced an "excruciating pain like a
             pop . . ." in his back which forced him to
             rest (Tr. at 37). The claimant admitted
             that he completed the work shift and
             returned the following day. Contrary to
             this testimony, the Employer's First Report
             of Accident dated August 13, 1998, reflects

                                 - 2 -
that he reported that his back pain occurred
from "constant getting up & down, bending &
stooping, picking up buckets of glue and
primer." Similarly, on August 18, 1998, the
claimant described a vague experience of
severe numbness without a distinct onset of
pain. He stated that he and [Johnny L.]
Haywood [, Jr.] had just started rolling
glue and picking up rubber and that the
"pain just started increasing. . . ." (Rec.
St. at 4).

     In addition, to the claimant's
unconvincing and contradictory testimony,
the medical record does not support that a
compensable work-related incident occurred
on July 1, 1998. It is clear that prior to
that date he continued to experience back
pain which rendered him unable to work and
prompted him to seek medical care. . . .
Dr. [Maurice O.] Murphy excused the claimant
from work on July 6, 1998. There was no
mention of an intervening accident. On July
7, 1998, the claimant told Dr. [C. Lee]
Ginsburgh that his low back pain had been
bothersome for three weeks. Significantly,
Dr. Ginsburgh's office notes from July 7,
July 21, and September 25, 1998, all
reference an injury date of February 13,
1996. Furthermore, on July 20, 1998, the
claimant advised Dr. [Hallett H.] Mathews
that he had been involved in a motor vehicle
accident. He inexplicably failed to mention
any work incident on July 1, 1998. Although
Dr. [Peter M.] Klara's office saw the
claimant on August 5, 1998, no one recorded
a new incident. Instead, continued pain
from the surgery was noted. Dr. Mathews
first alluded to an unspecified early-July
injury on September 21, 1998. Then, on
October 7, 1998, he described "a recent
accident on 7/1/98. . . ." and opined that
the claimant was not healthy prior to this
accident. Again, no details were noted. On
November 3, 1998, Dr. Mathews' operative
report described the motor vehicle accident
and worsening symptomatology.


                    - 3 -
               . . . [T]he [October 27, 1998 Attending
          Physician's] [R]eport mentions that the
          claimant was "hurt @ work July 1, 1998" and
          that treatment was rendered on July 2, 1998.
          [However,] [t]here is no corresponding
          office note from this date. . . . [T]his
          information merely alludes to the
          speculation that the claimant incurred a
          work-related accident. Regardless, he must
          still prove a discreet, identifiable
          incident occurred. At most, on November 23,
          1998, Dr. Mathews "assumes" a new date of
          injury after some vague lifting accident.
          There is no description of a pop, twisting,
          or using the glue and rubber.

     The commission's findings are supported by the record.    In

this instance, the issue of whether claimant sustained a new

injury by accident on July 1, 1998, rather than an exacerbation

of his February 13, 1996 back injury, was dependent upon

claimant's credibility.   In light of the inconsistencies between

his testimony, his August 18, 1998 recorded statement, and the

information he provided on August 12, 1998 for Employer's First

Report of Accident, coupled with the lack of any medical history

of an identifiable incident occurring on July 1, 1998 until at

least October 7, 1998 despite ongoing medical treatment, the

commission was entitled to reject the testimony of claimant and

his friend, Johnny Haywood.   It is well settled that credibility

determinations are within the fact finder's exclusive purview.

Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363

S.E.2d 433, 437 (1987).




                               - 4 -
     Based upon this record, we cannot say as a matter of law,

that claimant's evidence sustained his burden of proving a new

injury by accident occurring on July 1, 1998.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 5 -